On Petition for Rehearing.
Per Curiam.
An unusually well .prepared petition for rehearing has been filed herein. No one of the propositions stated in the petition was overlooked by the court. Every contention made for the plaintiffs in error was thoroughly considered.
The testimony as to the age of decedent referred to in the motion to strike it from the bill of exceptions was not considered as a portion of the evidence in the case. A witness for the plaintiff below testified without objection that “the life expectancy of a man twenty-seven years old” *427is “thirty-seven and four tenths.” This obviously had reference to the life expectancy in years of the man whose death gave rise to the cause of action, and the defendants below raised no objection to this testimony. Even without this quoted testimony, the damages awarded could not be regarded as excessive; and the testimony referred to would affect only the amount and not the right of recovery.
Though Stinson who killed the decedent “was acting as, claimed to be and was recognized as a deputy sheriff,” the evidence showed that he was at the time of the killing in the employ of and ‘ ‘ acting in his capacity as agent of, ’ ’ the co-defendant corporation, thereby making a jury question under proper instructions that were given as to the liability of the defendant corporation for the alleged wrongful death caused by Stinson.
The “possible effect” of conflicting competent testimony on the minds of the jury cannot be controlled by the court when no material error of law or procedure appears, and the verdict is supported by ample competent evidence.
Whether the defendant corporation could have ratified the alleged wrongful act of its agent Stinson, is immaterial when a ground of liability of the principal appears from the act of the agent while moving within the scope of his employment. An issue made as to such a ratification and evidence thereunder could not have harmed the defendant corporation.
Rehearing denied.
Browne, C. J., and Whitfield, Ellis and West, J, J., concur.